United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT

                             ___________

                             No. 97-1027
                             ___________

United States of America,         *
                                  *
          Appellee,               *
                                  * Appeal from the United States
     v.                           * District Court for the
                                  * Western District of Arkansas.
Silas Jefferson, Jr.,             *
                                  *        [Unpublished]
          Appellant.              *
                             ___________

                  Submitted:    May 2, 1997

                        Filed: May 8, 1997
                             ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.


     Silas Jefferson appeals the 240-month sentence imposed by the
district court1 following his guilty plea to aiding and abetting
his co-defendants in the commission of an armed bank robbery, in
violation of 18 U.S.C. § 2113(a) & (d) and § 2.     We affirm.


     We reject Jefferson's argument that the district court clearly
erred in increasing his base offense level two levels for being "an
organizer, leader, manager, or supervisor in any criminal activity"
involving one or more other participants.        See U.S. Sentencing
Guidelines Manual § 3B1.1(c) & comment. (n.2) (1995); United States
v. Horne, 4 F.3d 579, 590 (8th Cir. 1993) (standard of review),



     The Honorable Jimm Larry Hendren, United States District Judge
for the Western District of Arkansas.
cert. denied, 510 U.S. 1138 (1994).          The record established that
Jefferson carried the firearm involved in the robbery, received a
greater percentage of the proceeds, and directed the actions of at
least one other co-defendant.             See U.S. Sentencing Guidelines
Manual   §   3B1.1,    comment.   (n.4)    (1995)   (factors   court   should
consider); cf. United States v. Pedroli, 979 F.2d 116, 118 (8th
Cir. 1992) (evidence supported organizing-role enhancement where
defendant recruited co-defendant, provided him with baseball hat,
sunglasses, and demand note, and organized bank robbery).


     We further reject Jefferson's contention that the district
court clearly erred in denying him an acceptance-of-responsibility
adjustment under U.S. Sentencing Guidelines Manual § 3E1.1 (1995).
United States v. Evans, 51 F.3d 764, 766 (8th Cir. 1995) (standard
of review).    Jefferson's conceded perjury before a magistrate judge
was inconsistent with an acceptance of responsibility.            Moreover,
Jefferson does not contest the district court's assessment of an
obstruction-of-justice enhancement under U.S. Sentencing Guidelines
Manual § 3C1.1 (1995).       This is not an "extraordinary" case that
would warrant both an obstruction-of-justice enhancement and an
acceptance-of-responsibility       reduction.        See   U.S.   Sentencing
Guidelines Manual § 3E1.1, comment. (n.4) (1995).          Accordingly, we
affirm the judgment of the district court.


     A true copy.


             Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-